Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 15 of U.S. Patent No. 10727218 B2 (hereinafter the Patent ’18). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claim 1 of the instant application is broader than claim 15 of the Patent’18. Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent ‘178.
Claim 1 of the Patent’18 reads on claims 2-4 of the instant application.
Claim 3 of the Patent’18 reads on claim 5 of the instant application.
Claim 4 of the Patent’18 reads on claim 6 of the instant application.
Claim 5 of the Patent’18 reads on claim 7 of the instant application.
Claim 6 of the Patent’18 reads on claim 8 of the instant application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the embodiment of figs. 1-10 of Aoki (US PGPUB no. 2012/0068355 A1; hereinafter “Aoki”).

In re claim 9, Aoki discloses a semiconductor device, comprising:
a first semiconductor die (a first semiconductor die is a single die of the first silicon wafer 10A as shown in fig. 4. A first semiconductor will be labeled as “Die1”);
a second semiconductor die (a second semiconductor die is a single die of the second silicon wafer 10B as shown in figs. 9-10. A second semiconductor will be labeled as “Die2”) spaced over the first semiconductor die; and
a ring-shaped sealing structure (fig. 4-10, ¶ 0054, 0058, 0062, 0063; buried conductive films 21 formed in the channel 14. Seal ring structure will be labeled as “SRS” hereinafter) arranged between the first semiconductor die Die1 and the second semiconductor die Die2, the ring-shaped sealing structure SRS extending along an outer perimeter of the first semiconductor die Die1 and laterally surrounding a gas reservoir (e.g. the air trapped on the junction surface; ¶ 0068) (fig. 4), the gas reservoir defined between the first semiconductor die and the second Vent1”);
wherein a first portion of the ring-shaped sealing structure directly over the sidewall gas-vent opening structure Vent1 has a first annular thickness (fig. 10; thickness of 21 in the cavity 23; hereinafter “t1”) and a second portion of the ring-shaped sealing structure to a side of the sidewall gas-vent opening structure has a second annular thickness (fig. 10; thickness of 21 on the left and right side of the cavity 23; hereinafter “t2”) that is different from the first annular thickness t1.



Allowable Subject Matter
Claim 17-20 are allowed over prior art of record.
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893